Citation Nr: 0205807	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-16 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to May 9, 1996, for 
the grant of an increased (compensable) evaluation of 10 
percent for a hiatal hernia.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 2000 the Board denied entitlement to increased 
evaluations for a hiatal hernia and right ear hearing loss.  
It also remanded the issue of entitlement to an earlier 
effective date for the grant of an increased evaluation for a 
hiatal hernia.  

In July 2001 the Board issued a decision granting an 
effective date of May 9, 1996 for the 10 percent evaluation 
for a hiatal hernia.  

In March 2002 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the portion of the 
Board's July 2001 decision that denied entitlement to an 
effective date prior to May 9, 1996 for the grant of 
entitlement to an increased (compensable) evaluation for the 
hiatal hernia.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran's claim for an increased evaluation was 
received by the RO on June 3, 1996.  

3.  The record does not show that the veteran filed a claim 
for an increased evaluation prior to June 3, 1996 that has 
remained pending, nor does the medical evidence show that it 
was factually ascertainable that an increase in disability 
had occurred prior to May 9, 1996.  



CONCLUSION OF LAW

The criteria for an effective date, prior to May 9, 1996, for 
the grant of an increased (compensable) rating of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 5107 
(West Supp. 2001), 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.400(o), (q)(1)(i), 4.1, 4.2, 4.114, Diagnostic Code 7346 
(2001); VAOPGCPREC 12-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In the July 2000 Statement of the Case (SOC) the RO 
provided notice of the pertinent regulations pertaining to 
effective dates in increased rating cases and a rationale 
explaining his case in light of these regulations.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The veteran specified in his original claim that he had 
received treatment at the Austin VAOPC since 1994.  These 
records have been obtained and associated with the claims 
folder.  38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence (e.g., evidence that could be used to establish an 
earlier effective date) that has not already been requested 
and/or obtained by the RO.  38 U.S.C.A. § 5103(b) (West Supp. 
2001).  

In addition, a VA examination was provided in June 1998.  
Another VA examination or medical opinion is not required 
because there is sufficient medical evidence already on file 
to allow for a determination to be made at this time.  That 
is, all pertinent medical records have been obtained, and 
these medical records concern the veteran's medical treatment 
prior to May 9, 1996.  

Moreover, a VA examination to establish the current level of 
severity or for a nexus opinion are not needed because the 
current issue, entitlement to an earlier effective date for 
an increased evaluation, does not concern such matters.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.


Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  ).  In fact, the Court recently stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Factual Background

Review of the evidence of record reveals that the veteran was 
seen in July 1981, while in the military, for pain in the 
chest that bothered him when swallowing.  He also reported 
nausea during such incidents, and that he had a lot of gas.  
X-rays were taken for complaints of a burning sensation in 
the chest with reflux.  The x-rays revealed a small hiatal 
hernia with no gastroesophageal reflux.  The stomach and 
duodenum were normal.  

On VA examination in March 1983 the veteran reported, in 
pertinent part, that his stomach was bad.  He reported 
hyperacidity in his stomach and regurgitation, especially at 
night when lying down.  

An upper gastrointestinal (GI) series revealed the esophagus 
to be normal without evidence of a hiatal hernia or 
gastroesophageal reflux.  The diagnosis was a historical 
hiatal hernia, not found on examination.  

In June 1983 the RO granted service connection for, in 
pertinent part, a hiatal hernia.  A noncompensable evaluation 
was assigned.  

On VA examination in June 1983 the veteran reported problems 
with his stomach and hearing.  There is no documentation of 
the veteran's hernia being evaluated.  

Following the June 1983 decision, the next communication from 
the veteran was received on June 3, 1996 in which a claim 
for, in pertinent part, an increased evaluation for the 
hiatal hernia disability was raised.  The veteran reported 
treatment at the Austin VA Outpatient Clinic (OPC) from 1994 
to the present.  

In December 1996 the RO denied, in pertinent part, the 
veteran's claim for an increased evaluation for a hiatal 
hernia.  

In January 1997 the RO received VA medical records from the 
Austin VAOPC (referred to in progress notes as ASOPC) dated 
from January 1994 to January 1997.  In January 1994 the 
veteran was seen at the gastrointestinal (GI) Clinic for a 
colonoscopy.  He had reported a two-month history of diarrhea 
and stools that were clear and watery.  The colonoscopy was 
performed and he reported some dizziness and abdominal 
cramping following the procedure.  

On follow-up in February 1994 the veteran reported slight 
bleeding on toilet paper.  The pertinent assessment was 
hemorrhoids.  He was also diagnosed with Hepatitis C.  
Evaluation in March 1994 noted that he had chronic liver 
disease.  

VA medical records document that the veteran was next seen on 
May 9, 1996 for unspecified problems.  However, it was 
indicated that laboratory testing had revealed the presence 
of H. pylori.  On May 29, 1996 it was noted that the veteran 
had been seen three weeks prior with chronic dyspepsia.  The 
assessment was dyspepsia and positive H. pylori.  Treatment 
was given for these problems.  

Subsequent VA medical records document one additional 
reference to dyspepsia and H. pylori in August 1996; however, 
no VA records document these conditions as existing prior to 
May 9, 1996.  



In July 1997 the RO granted a 10 percent evaluation for the 
hiatal hernia based on symptoms of dyspepsia and pyrosis, and 
assigned an effective date of May 29, 1996.  

The veteran, in pertinent part, disagreed with the effective 
date assigned for the 10 percent evaluation for the hiatal 
hernia.  

On the June 1998 VA hiatal hernia examination the veteran 
reported having daily heartburn for many years.  He specified 
having epigastric pain for many years manifested by a burning 
pain that radiated to his neck and behind the sternum.  He 
also reported daily regurgitation.  The diagnosis was a 
hiatal hernia with gastroesophageal reflux.  

As noted above, in July 2001 the Board granted an earlier 
effective date of May 9, 1996 for the 10 percent evaluation 
of the hiatal hernia based on the determination that the 
symptoms of dysphagia and H. pylorus were present on May 9, 
1996.  

In March 2002 a Joint Motion for Partial Remand and to Stay 
Further Proceedings was submitted.  It was requested that the 
portion of the July 2001 Board decision denying an earlier 
effective date prior to May 9, 1996 be vacated and remanded.  

It was contended that this portion of the Board decision 
should be vacated because the Board's decision, by limiting 
its analysis of the case to medical records dated between 
January 1996 and January 1997 in determining when the 
increase was factually ascertainable, did not comport with 
the Court's holding in Hazan v. Gober, 10 Vet. App. 511, 520 
(1997), in which it was held that all evidence should be 
considered when deciding when a rating increase was 
ascertainable under 38 U.S.C.A. § 5110(b)(2).  


It was also noted that the Board had determined that the 
December 1996 rating decision had become final.  The Board 
was asked to provide further discussion regarding the 
finality of the December 1996 rating decision, including a 
discussion of 38 C.F.R. § 3.156(b) pertaining to the 
submission of new and material evidence submitted with the 
appeal period.  


Criteria: Effective Dates for Increased Evaluation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2001).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2001).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

When new and material evidence other than service department 
records are received within appeal period or prior to 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (2001).  

When new and material evidence is submitted within the appeal 
period or prior to an appellate decision with regard to a 
claim for increased rating, the effective date for any 
increased rating is the date on which the facts establish the 
increase in disability occurred or the date of the original 
claim for increase, whichever is later.  However, if the 
facts establish that a veteran's disability increased within 
one year prior to receipt by VA of the original claim for 
increased rating, the effective date of the increase is the 
date on which the increase in disability occurred.  
VAOPGCPREC 12-98; see 38 C.F.R. § 3.400(o) (2001).  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2001). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2001).

The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim provided also that the claim is 
received within one year after the increase.  Id.  

In these cases, the Board must determine under the evidence 
of record the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).


Analysis

In response to the requests made in the March 2002 Joint 
Motion, the Board initially notes that the December 1996 
rating decision denying an increased evaluation for a hiatal 
hernia did not become final.  

As noted above, the veteran's claim for increase was received 
on June 3, 1996.  A rating decision was issued in December 
1996.  VA medical records were received in January 1997, and 
another rating decision was issued in July 1997 granting 
service connection for the hiatal hernia.  

New and material evidence received prior to the expiration of 
the appeal period will be considered having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b) (2001).  

The applicable regulation defines new and material evidence 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The VA medical records received in January 1997 were new 
because they were not previously of record.  They were also 
material because they contained documentation of symptoms 
specific to a hiatal hernia.  It was therefore new and 
material evidence.  

Because new and material evidence was submitted within one 
year of the December 1996 decision, the December 1996 rating 
decision did not become final, and the June 1996 claim for 
increase remained pending.  38 C.F.R. § 3.156(b); Muehl v. 
West, 13 Vet. App. 159, 161-162 (1999) (holding that a rating 
decision did not become final where new and material SSA 
records were received within the appeal period of that rating 
decision).  

Thus, because new and material evidence was submitted prior 
to the expiration of the appeal period stemming from the 
December 1996 rating decision, 38 C.F.R. § 3.400(q)(1)(i) is 
applicable to this claim in determining the effective date 
for the increased evaluation.  Under this circumstance, the 
effective date for any increased rating is the date on which 
the facts establish the increase in disability occurred or 
the date of the original claim for increase, whichever is 
later.  However, if the facts establish that a veteran's 
disability increased within one year prior to receipt by VA 
of the original claim for increased rating, the effective 
date of the increase is the date on which the increase in 
disability occurred.  VAOPGCPREC 12-98; see also 38 C.F.R. 
§ 3.400(o), (q)(1)(i).  

With this in mind, the Board finds, after a review of the 
entire record in accordance with Hazan, that an effective 
date prior to May 9, 1996 for the grant of a 10 percent 
evaluation for a hiatal hernia is not warranted.  

A 30 percent evaluation is provided for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is provided for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001).  

As noted above, the veteran's initial claim for increase was 
submitted on June 3, 1996.  The Board determined in July 2001 
that medical records documented symptoms of dyspepsia and 
positive H. pylori on May 9, 1996, and that this satisfied 
the criteria for a 10 percent evaluation for a hiatal hernia.  

An effective date of May 9, 1996 for the 10 percent 
evaluation for a hiatal hernia was therefore assigned.  See 
38 C.F.R. §§ 3.400(o)(2), 4.114, Diagnostic Code 7346.  

The Board finds that it was not factually ascertainable prior 
to May 9, 1996 that the veteran had any symptoms that would 
have met the criteria for a 10 percent evaluation for a 
hiatal hernia.  38 C.F.R. § 3.400(o)(2).  

There are no medical records dated prior to May 9, 1996 which 
document dysphagia, H. pylori, or any other symptoms which 
would allow for a 10 percent evaluation for a hiatal hernia.  
That is, medical records dated prior to May 9, 1996 do not 
document the presence of two or more of the symptoms required 
for a 10 percent evaluation.  In fact, relevant post-service 
medical records document no specific treatment for hiatal 
hernia prior to May 9, 1996.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The veteran reported during the June 1998 VA examination that 
he had a many-year history of daily heartburn and epigastric 
pain.  The statements made by the veteran during the June 
1998 VA examination are too vague to provide any insight into 
the when his symptoms first started, as they do not provide 
specific dates as to when such symptoms began.  They 
therefore cannot be used to establish an effective date prior 
to May 9, 1996.  

Moreover, the veteran himself previously specified in his 
original claim for increase that he had been receiving 
treatment only since 1994 at the Austin VAOPC.  The RO 
obtained such records, and, as noted above, they do not 
establish that the hiatal hernia warranted a compensable or 
10 percent evaluation prior to May 9, 1996.  Finally, no 
objective findings were documented during this examination 
which would tend to establish that the hiatal hernia 
warranted a 10 percent rating prior to May 9, 1996.  




Thus, an earlier effective date cannot be granted under 
38 C.F.R. § 3.400(o)(2) because the probative evidence does 
not establish that it was factually ascertainable that the 
hiatal hernia disability warranted a compensable evaluation 
prior to May 9, 1996.  See also VAOPGCPREC 12-98.  

The Board additionally notes that there was no claim pending 
for an increased rating for a hiatal hernia dated prior to 
the May 9, 1996 effective date.  After the June 1983 decision 
granting service connection for the hiatal hernia, the next 
communication from the veteran was not received until his 
June 3, 1996 claims for increase.  

The Board finds that veteran's complaint of stomach problems 
during the June 1983 examination does not constitute an 
informal claim for increase of the hiatal hernia disability.  
There is no indication in this examination report of his 
intent to claim entitlement to an increased evaluation for a 
hiatal hernia.  Nor is there any record of medical treatment 
for a hiatal hernia in this report or in subsequent medical 
records dated prior to May 9, 1996.  38 C.F.R. §§ 3.155, 
3.157.  

Therefore, an earlier effective date cannot be granted on the 
basis that there was a pending claim dated prior to May 9, 
1996, for an increased evaluation of the hiatal hernia.  

Even if there were a pending claim dated prior to the June 3, 
1996 claim, which there is not, the lack of any documentation 
of the hiatal hernia prior to May 9, 1996 would preclude the 
assignment of an effective date retroactive to a pending 
claim since the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.1(p), 3.155, 3.157(b), 3.400(o)(1).  

In light of the above, the Board finds that an effective 
date, prior to May 9, 1996, for the grant of an increased 
(compensable) evaluation of 10 percent for a hiatal hernia is 
not warranted.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  


ORDER

Entitlement to an effective date, prior to May 9, 1996, for 
the grant of an increased (compensable) evaluation of 10 
percent for a hiatal hernia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

